Title: To George Washington from Marinus Willett, 16 May 1794
From: Willett, Marinus
To: Washington, George


               
                  Sir,
                  New York May 16th 1794
               
               Mr Joseph R. Yates the son of the Chief Justice of this State is desirous of entering into the New Corps of Artillerists directed to be raised—From the abilities of this Young Gentleman, from his respectable connection and from other circumstances, I am of opinion there is not a young Gentleman in this state (who would accept the appointment) will raise a good company sooner or command it better then Mr Yates—permit me therefore most respectfully to recommend him to your consideration. I have the honor to be Sir, With sentiments of the most exalted respect and esteem your most obedient and very humble servant
               
                  Marinus Willett
               
            